DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Condit et al. (US PGPUB 2010/0169868; hereinafter “Condit”) in view of Paruthi et al. (US Patent 9,436,582; hereinafter “Paruthi”), in view of Muske (US PGPUB 2017/0075787; hereinafter “Muske”) and in view of Gauthier et al. (US PGPUB 2020/0042697; hereinafter “Gauthier”).
Claim 1: 

determining compile-time provability of a condition specified by the assertion, wherein determining compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. See also Condit [0032]-[0033], discussing the conversion of the predicates ‘Match’ and ‘HasType’ to a boolean evaluation, and Condit [0040]-[0041], discussing that the translation of code to the ‘BPL’ intermediate representation includes using the preconditions implemented by the ‘Match’ and ‘HasType’ predicates discussed in [0032]-[0033].), and
presenting an error condition in response to failing to determine compile-time provability of the condition specified by the assertion ([0128] “The combined type and property checking tool are implemented inside HAVOCTM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety 

With further regard to Claim 1, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen assertion statement within a chosen program fragment. The chosen program fragment is selected from the multiple program fragments. The assertion statement must be satisfied for correct execution of the chosen program fragment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit with the use of an integrated development environment as taught by Paruthi since “This may be beneficial because the identification of portions of the code that cause the chosen program fragment to not function properly may be identified and displayed in the integrated development environment automatically” (Paruthi Col. 4 Ln. 40).


processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds in the given code context). In such cases, when verification success is reported for verification of an assertion corresponding to a static analysis warning, the warning is a false positive and is eliminated,” wherein the determination that “the assertion holds for all execution paths” teaches the claim limitation, wherein “all execution paths” is a verification regarding “an evaluation chain” and the determination that “the assertion holds” is based on verifying that “the condition is Boolean constant at compile-time”. Further, see Paragraphs [0042]-[0044] of Muske showing an example of determining a false positive warning due to an assertion holding for all execution paths, i.e. “verify that an evaluation chain for the condition is Boolean constant at compile-time.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable 

With further regard to Claim 1, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.” [0039] “If the obtained assertions were not successfully verified, the execution of the method may proceed with Step 412.”);
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine whether the assertions, generated from the symbolized constraints, hold for all iterations …  Analogous to Step 408, the verification is performed using a k-induction-based approach, described in detail with reference to FIG. 5.”); and 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).

Claim 2: 
Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 1, and Muske further teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes detecting an expression within the intermediate representation of the evaluation chain for the condition that is Boolean non-constant at compile time ([0041] “If the assertion does not hold for any of the execution paths, the model checker generates an error trace leading to the property violation or simply reports the violation of the property, and the corresponding warning remains, that is, it is not eliminated.”).


Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 1, and Muske further teaches the operations additionally comprising: 
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and determining compile-time provability of the condition based on the specified truth value ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions.” [0042] “as shown in the Table 1 below, wherein the verification of the application code using the static analysis reports a divide by zero warning at line 39.” [0044] “The model checker trivially finds a counterexample for the verification call V (A38, f3) by choosing the value of p as 0,” wherein Table 1 below [0042] shows that the model checker is specifying a truth value for a predicate, i.e. “if (ch<5)” associated with a condition specified by the assertion, i.e. “denom = p”.).

Claim 11:
Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 9, and Muske further teaches wherein the specified truth value is received from a static analyzer module ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions,” wherein the “model checker” is the “static analyzer module”.).


Condit teaches a data processing system comprising: 
a memory to store instructions for processing (Fig. 1: Memory 112 storing Type and Property Checking Engine instructions 116.); and 
one or more processors to execute the instructions, wherein the instructions, when executed, cause the data processing system to perform operations comprising (Figure 1: Processor(s) 110):  
determining compile-time provability of a condition specified by the assertion, wherein determining the compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. See also Condit [0032]-[0033], discussing the conversion of the predicates ‘Match’ and ‘HasType’ to a boolean evaluation, and Condit [0040]-[0041], discussing that the translation of code to the ‘BPL’ intermediate representation includes using the preconditions implemented by the ‘Match’ and ‘HasType’ predicates discussed in [0032]-[0033].), and
TM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety assertions, at which point a potential error is found. When a potential error is found, the process may inform a programmer, who may then take action to rectify the problem.” [0061] “If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction.”).

With further regard to Claim 12, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen assertion statement within a chosen program fragment. The chosen program fragment is selected from the multiple program fragments. The assertion statement must be satisfied for correct execution of the chosen program fragment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 
With further regard to Claim 12, Condit in view of Paruthi does not teach the following, however, Muske teaches:
processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds in the given code context). In such cases, when verification success is reported for verification of an assertion corresponding to a static analysis warning, the warning is a false positive and is eliminated,” wherein the determination that “the assertion holds for all execution paths” teaches the claim limitation, wherein “all execution paths” is a verification regarding “an evaluation chain” and the determination that “the assertion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi with the use of an evaluation chain verification as taught by Muske in order “to identify redundant verification calls for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives” (Muske [0019]).

With further regard to Claim 12, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.” [0039] “If the obtained assertions were not successfully verified, the execution of the method may proceed with Step 412.”);
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained assertions were successfully verified in Step 416 … If the obtained assertions were not successfully verified, the execution of the method may terminate … because no valid assertions were found,” wherein the “verification” in Gauthier attempts to determine the constraint that enables provability of the assertion condition, as disclosed in Fig. 5 and [0045]-[0053].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).
-41-
Claim 13: 
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 12, and Muske further teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes detecting an expression within the intermediate representation of the evaluation chain for the condition that is Boolean non-constant at compile time ([0041] “If the assertion does not 

Claim 19:
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 12, and Muske further teaches the operations additionally comprising: 
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and -43-determining compile-time provability of the condition based on the specified truth value ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions.” [0042] “as shown in the Table 1 below, wherein the verification of the application code using the static analysis reports a divide by zero warning at line 39.” [0044] “The model checker trivially finds a counterexample for the verification call V (A38, f3) by choosing the value of p as 0,” wherein Table 1 below [0042] shows that the model checker is specifying a truth value for a predicate, i.e. “if (ch<5)” associated with a condition specified by the assertion, i.e. “denom = p”.).

Claim 20:
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 19, and Muske further teaches wherein the specified truth value is specified via a locally-scoped compiler directive or is received from a static analyzer 

Claim 21: 
Condit teaches a method comprising:
on a computing device including one or more processors ([0025] “Computing device 104 contains processors 110 and memory 112.”):
determining compile-time provability of a condition specified by the assertion, wherein determining compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. See also Condit [0032]-[0033], discussing the conversion of the predicates ‘Match’ and ‘HasType’ to a boolean evaluation, and Condit [0040]-[0041], discussing that the translation of code to the ‘BPL’ intermediate representation includes using the preconditions implemented by the ‘Match’ and ‘HasType’ predicates discussed in [0032]-[0033].), and 
TM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety assertions, at which point a potential error is found. When a potential error is found, the process may inform a programmer, who may then take action to rectify the problem.” [0061] “If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction.”).

With further regard to Claim 21, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen assertion statement within a chosen program fragment. The chosen program fragment is selected from the multiple program fragments. The assertion statement must be satisfied for correct execution of the chosen program fragment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

With further regard to Claim 21, Condit in view of Paruthi does not teach the following, however, Muske teaches:
processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds in the given code context). In such cases, when verification success is reported for verification of an assertion corresponding to a static analysis warning, the warning is a false positive and is eliminated,” wherein the determination that “the assertion holds for all execution paths” teaches the claim limitation, wherein “all execution paths” is a verification regarding “an evaluation chain” and the determination that “the assertion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi with the use of an evaluation chain verification as taught by Muske in order “to identify redundant verification calls for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives” (Muske [0019]).

With further regard to Claim 21, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.” [0039] “If the obtained assertions were not successfully verified, the execution of the method may proceed with Step 412.”);
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained assertions were successfully verified in Step 416 … If the obtained assertions were not successfully verified, the execution of the method may terminate … because no valid assertions were found,” wherein the “verification” in Gauthier attempts to determine the constraint that enables provability of the assertion condition, as disclosed in Fig. 5 and [0045]-[0053].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claims 1 and 12 above, and further in view of Li (US PGPUB 2014/0040865; hereinafter “Li”).
Claim 4:

wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a value that is non-constant at compile time ([0014] “Different compliance tests can be developed by the quality assurance (QA) team to verify whether target computer software complies with these standards. Standard compliance tests can verify every assertion included in these standards.” [0023] “the expectation library 201 can provide a standard way to convert the descriptive assertions 205 into structured data model, e.g. an abstract syntax tree 209.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the abstract syntax tree as taught by Li in order to “cut down the possibility of making mistake when interpreting assertions” (Li [0015]).

Claim 15:
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 12 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Li teaches:
wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi, Muske and Gauthier with the abstract syntax tree as taught by Li in order to “cut down the possibility of making mistake when interpreting assertions” (Li [0015]).

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske, Gauthier and Li as applied to claims 4 and 15 above, and further in view of Andrews et al. (US PGPUB 2005/0086648; hereinafter “Andrews”).
Claim 5:
Condit in view of Paruthi, Muske, Gauthier and Li teaches all the limitations of claim 4 as described above. Condit in view of Paruthi, Muske, Gauthier and Li does not teach the following, however, Andrews teaches:
wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at compile time ([0083] “When the explorer reaches an erroneous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske, Gauthier and Li with the depth-first search of a tree as taught by Andrews since “conventional state space exploration is of limited use. There thus remains a need for improved software modeling techniques.” (Andrews [0005]).

Claim 6:
Condit in view of Paruthi, Muske, Gauthier, Li and Andrews teaches the non-transitory machine-readable medium as in claim 5, and Andrews further teaches the operations additionally comprising immediately terminating traversal of the abstract syntax graph in response to discovery of a non-constant terminal graph node  ([0083] “When the explorer reaches an erroneous state (e.g., indicated by a failed assert), the entire trace that leads to the error is present in the explorer's depth-first search stack, and the trace can be displayed at the source level.”).

Claim 16:

wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at compile time ([0083] “When the explorer reaches an erroneous state (e.g., indicated by a failed assert), the entire trace that leads to the error is present in the explorer's depth-first search stack, and the trace can be displayed at the source level.” [0126] “For example, when traversing a state tree in a depth-first search,” and [0026] “FIG. 18 is a block diagram showing an exemplary state tree,” wherein the depth-first traversal of the “state tree” in Andrews is applied to the abstract syntax graph/tree as taught above by Condit in view of Paruthi, Muske and Li.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi, Muske, Gauthier and Li with the depth-first search of a tree as taught by Andrews since “conventional state space exploration is of limited use. There thus remains a need for improved software modeling techniques.” (Andrews [0005]).

Claim 17:
Condit in view of Paruthi, Muske, Gauthier, Li and Andrews teaches the data processing system as in claim 16, and Andrews further teaches the operations additionally comprising immediately terminating traversal of the abstract syntax graph in response to discovery of a non-constant terminal graph node  ([0083] “When the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claim 9 above, and further in view of Allen (US Patent 9,146,829; hereinafter “Allen”).
Claim 10:
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 9 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Allen teaches:
 wherein the specified truth value is specified via a locally-scoped compiler directive (Col. 12 Ln. 30: “FIG. 5 illustrates an example architecture for a mechanism for implementing constraint verification for a nondeterministic distributed application. Referring to FIG. 5, a mechanism for implementing constraint verification may include a constraint specification store 505 storing thereon one or more constraints for program conditions that have been asserted as true. For example, some program conditions may be asserted by the application developer as true. In some embodiments a constraint may be specified as an invariant that the developer asserts is maintained at particular program locations. In other embodiments, a constraint may be specified as a set of preconditions or post-conditions associated with the sending of an application request or response that is asserted as true,” wherein it is well-known in the art that an assert statement is a “compiler directive” and further wherein the disclosure that the developer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the locally-scoped compiler directive as taught by Allen as this “simplifies the detection and handling of non-determinism for distributed services” (Allen Col. 2 Ln. 17).

Claims 7-8, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claims 1, 12 and 21 above, and further in view of Alverson et al. (US PGPUB 2009/0007095; hereinafter “Alverson”).
Claim 7: 
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 1 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches the operations additionally comprising: 
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several predicates,” wherein the “assertion” is a type of “predicate”, as taught above by Condit in view of Paruthi, Muske and Gauthier, and wherein the “symbol” is further discussed below.);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Claim 8: 
Condit in view of Paruthi, Muske, Gauthier and Alverson teaches the non-transitory machine-readable medium as in claim 7, and Muske further teaches 
wherein the condition cache includes a list of previously evaluated graph traversals that have been found statically provable at compile time ([0047] “Referring to 

Claim 18:
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 12 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches the operations additionally comprising: 
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several predicates,” wherein the “assertion” is a type of “predicate”, as taught above by Condit in view of Paruthi, Muske and Gauthier, and wherein the “symbol” is further discussed below.);
storing a provability result and the symbol in a condition cache; and -40-reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol, wherein the condition cache includes a list of previously evaluated graph traversals that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Claim 22: 
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 21 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Allen teaches:
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several 
storing a provability result and the symbol in a condition cache; and reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can be executed, passing in the parameter. The result can then be stored in the cache and then returned,” wherein the “symbol” is the “(predicateName: string,parameterValue: string) tuple.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claim 1 above, and further in view of Alverson and Yuen et al. (US PGPUB 2014/0359572; hereinafter “Yuen”).

Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 1 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches wherein the instructions further cause the one or more processors to perform operations comprising:
storing a compile-time provability result in a condition cache ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can be executed, passing in the parameter. The result can then be stored in the cache and then returned.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

With further regard to Claim 23, Condit in view of Paruthi, Muske, Gauthier and Alverson does not teach the following, however, Yuen teaches wherein the instructions further cause the one or more processors to perform operations comprising:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske, Gauthier and Alverson with the cache flushing as taught by Yuen in order “to ensure that the cached partial evaluation results reflect the code that is actually stored in the custom code module file(s)” (Yuen [0064]).

Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument regarding Claim 1, Pages 9-10 of the Remarks, that “The Office Action fails to show that the proposed combination of the cited references discloses or otherwise suggests at least, for example, ‘presenting an error condition in response to failing to determine compile-time provability of the condition specified by the assertion, wherein failing to determine compile-time provability of the condition specified by the assertion includes: in response to detecting an expression within the intermediate representation that is Boolean non-constant at 
The Applicant further argues, Page 10 Paragraph 1 of the Remarks, that “Gauthier, however, fails disclose or otherwise suggest ‘detecting an expression ... that is Boolean non-constant,’ as recited in the independent claims. Nor does Gauthier disclose or otherwise suggest ‘analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the [Boolean non-constant] expression,’ as recited in the independent claims. Indeed, during the interview, the Examiner agreed that Gauthier does not disclose or otherwise suggest [the above claim elements].” 
In consideration of the Applicant’s remarks and arguments filed on July 19, 2021, these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
With respect to further consideration of the Applicant’s remarks and arguments as stated in the Applicant’s interview agenda associated with the interview conducted June 29, 2021, see the Office Action Appendix mailed July 6, 2021, the Office respectfully disagrees that “Gauthier, however, fails disclose or otherwise suggest ‘detecting an expression ... that is Boolean non-constant,’ as recited in the independent claims. Nor does Gauthier disclose or otherwise suggest ‘analyzing the expression 
[0091] “A condition is statically provable if and only if every element of a composition of multiple values can be resolved to a constant value at compile time, or the set of potential values of any non-constant values or expression within the condition can be determined to be sufficiently constrained.”
[0092] “Failing to determine compile-time provability of the condition specified by the assertion includes detecting an expression within the intermediate representation that is non-constant at compile time. In a further embodiment, failing to determine compile-time provability of the condition specified by the assertion additionally includes, in response to detecting an expression within the intermediate representation that is non-constant at compile time, analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression and failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion.”
The Office would like to next draw the Applicant’s attention to the Gauthier reference which discloses the following:
[0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.”

[0024] “The assertion verification engine (230) … when executed may verify the one or more assertions to show that the assertion holds for all executions of the loop in the program code, as described below with reference to the flowchart of FIG. 5.”
[0033] “Turning to the flowchart, in Step 400, the program code to be analyzed is obtained. An entire program code or a code segment may be obtained. The obtained program code, in accordance with an embodiment of the invention, includes a loop. A loop index variable is associated with the loop. The program code further includes a buffer index variable and memory access operations performed from within the loop using the buffer index variable. The repetitive execution of the loop may affect the buffer index variable.”
[0034] “In Step 402, assertion templates are obtained. The assertion templates may be predefined. Assertion templates, in accordance with one or more embodiments of the invention, are intended to be used to generate assertions which capture a relationship between the buffer index variable and the loop index variable using coefficients.”
[0037] “In Step 406, assertions are generated by solving the constraints. The coefficients of the assertions templates may thus be identified. In the previously provided example, solving the constraints results in values for a, b and x.sub.0. Two assertions, one for a lower boundary, based on template (1), and one for an 
The Office contends that it has been shown that the disclosure of Gauthier teaches a system and method which is able to verify whether an expression holds by first detecting an expression associated with an assertion that is not constant at compile time, i.e. the expression including index variables which change during software execution, as disclosed in Gauthier [0033]-[0034] and [0037] cited above. The Office further contends that the citations above show that Gauthier also teaches analyzing the assertion expression by processing and evaluating numerical, symbolical and logical characteristics of the expression constraints using a solver, as disclosed in Gauthier [0037] cited above. Therefore, in view of the above citations and discussion, the Office maintains that Condit in view of Paruthi, Muske and Gauthier does disclose or otherwise suggest the limitations of Applicant’s Claim 1, including the limitations which recite, “wherein failing to determine compile-time provability of the condition specified by the assertion includes: in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time, analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression; and failing to determine a constraint on an output value of the 

With respect to the Applicant’s further arguments, Pages 10-11 of the Remarks filed July 19, 2021, that the features of Claims 2, 4-13 and 15-22 are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to Claim 1 discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194